
	
		I
		112th CONGRESS
		1st Session
		H. R. 3211
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Bass of New
			 Hampshire (for himself, Mr. Rogers of
			 Michigan, Mr. Lance,
			 Mrs. Blackburn,
			 Mr. Guthrie,
			 Mr. Paulsen,
			 Mr. Latta, and
			 Mr. Shimkus) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  improve humanitarian device regulation.
	
	
		1.Short titleThis Act may be cited as the
			 Humanitarian Device Reform Act of
			 2011.
		2.FindingsCongress finds as follows:
			(1)The humanitarian
			 device exemption (HDE) approval pathway, administered by the Food and Drug
			 Administration (FDA), is intended to accelerate the availability of innovative
			 medical technologies to treat rare diseases or conditions, by allowing sponsors
			 of such devices to demonstrate the safety and probable benefit to patients of
			 medical devices to treat or diagnose a disease or condition that affects fewer
			 than 4,000 patients in the United States per year.
			(2)Since the
			 inception of the humanitarian device exemption, only 53 medical devices have
			 been granted an HDE in the United States. From 2005 through 2009, only 20 HDE
			 applications were filed, and a mere 11 were approved by the FDA.
			(3)In sharp contrast,
			 under the Orphan Drug Act (Public Law 97–414) more than 2,150 drugs have been
			 designated by the Secretary of Health and Human Services as being for rare
			 diseases or conditions and 358 such drugs have been approved for use in the
			 United States.
			(4)In 2010, the FDA
			 conceded the scope of the remaining unmet medical needs for American patients,
			 testifying to Congress that there are still an estimated 20 million
			 Americans suffering from rare diseases for which there are no approved
			 therapies available.
			(5)In 2010, the
			 former Director of the FDA’s Center for Devices and Radiological Health (CDRH)
			 concluded, [t]he potential for HDEs to foster innovation has not been
			 reached because of the regulatory burdens of the program.
			(6)In 2007, the
			 American Academy of Pediatrics testified to Congress, The profit
			 restriction on HDE-approved devices limits the effectiveness of the provision
			 by forcing device manufacturers to only recover their research and development
			 costs.
			(7)Targeted reforms
			 are consequently needed to strengthen and enhance the HUD/HDE pathway.
			3.Repeal of profit
			 prohibitionSection 520(m) of
			 the Federal Food, Drug and Cosmetic Act (21 U.S.C. 360j(m)) is amended—
			(1)by striking
			 paragraphs (3), (6), (7), and (8); and
			(2)in paragraph (5),
			 by striking , if the Secretary has reason to believe that the
			 requirements of paragraph (6) are no longer met,.
			4.Clarification of
			 references to rare diseases or conditionsParagraphs (1) and (2)(A) of section 520(m)
			 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 360j(m)) are amended by
			 inserting per year after 4,000 individuals in the United
			 States.
		
